Citation Nr: 0205921	
Decision Date: 06/05/02    Archive Date: 06/13/02

DOCKET NO.  98-14 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a skin disorder, 
including as due to exposure to Agent Orange.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for carcinoma of the 
rectum with colostomy, including as due to exposure to Agent 
Orange.

3.  Entitlement to an increased (compensable) rating for 
nephrolithotomy, left kidney.

(The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for post-traumatic stress disorder will be the 
subject of a later decision.)



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty for more than 20 years 
between July 1945 and his retirement in March 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio. 

The Board is undertaking additional development on the issue 
of whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  By a July 1986 unappealed determination, the RO denied 
entitlement to service connection for a skin disorder, 
including as a result of exposure to Agent Orange; the most 
recent final disallowance of this claim was a September 1994 
RO determination.

2.  The new evidence received since the September 1994 RO 
determination which shows treatment for various skin 
disorders, is duplicative or cumulative of evidence 
previously of record and is not so significant, when viewed 
in conjunction with the evidence previously of record, that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for a skin disorder, 
including as a result of exposure to Agent Orange.

3.  By a September 1994 unappealed determination, the RO 
denied entitlement to service connection for carcinoma of the 
rectum with colostomy, including as a result of exposure to 
Agent Orange.

4.  The new evidence received since the September 1994 RO 
determination is duplicative or cumulative of evidence 
previously of record and is not so significant, when viewed 
in conjunction with the evidence previously of record, that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for carcinoma of the rectum 
with colostomy, including as a result of exposure to Agent 
Orange.

5.  The medical evidence of record indicates the veteran has 
not experienced a recurrence of renal calculi and that he has 
not experienced episodes of colic since undergoing a 
nephrolithotomy, left kidney, in service.

6.  The most persuasive medical evidence of record indicates 
that the veteran's complaints of urinary frequency are not 
related to, or part and parcel of, his service-connected 
nephrolithotomy, left kidney.


CONCLUSIONS OF LAW

1.  New and material evidence has not been presented to 
reopen the claim of entitlement to service connection for a 
skin disorder, including as a result of exposure to Agent 
Orange.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (2001).

2.  New and material evidence has not been presented to 
reopen the claim of entitlement to service connection for 
carcinoma of the rectum with colostomy, including as a result 
of exposure to Agent Orange.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.

3.  The criteria have not been met for a compensable rating 
for the service-connected nephrolithotomy, left kidney.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.31, 4.115a, 
4.115b, Diagnostic Codes 7508, 7509 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001)).  The Act is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date. VCAA, § 7, subpart (a), 114 Stat. 2096, 2099 (2000) 
(codified at 38 U.S.C.A. § 5107).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West Supp. 2001).  Second, the VA has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim.  VCAA, § 3(a), 114 Stat. 2096, 2097-
98 (2000).  See 38 U.S.C.A. § 5103A.

The Board finds that the veteran was provided adequate notice 
as to the information and evidence needed to substantiate his 
claims.  The Board concludes that the discussions in the 
rating decision, the statement of the case (SOC), the 
supplemental statements of the case (SSOC), and letters sent 
to the veteran informed him of the information and evidence 
needed to reopen his service connection claims and needed for 
a compensable rating for residuals of a left nephrolithotomy, 
and complied with the VA's notification requirements.  The RO 
also supplied the veteran with the applicable laws and 
regulations in the SOC.  The VA has no outstanding duty to 
inform.

The Board is unaware of any additional relevant evidence that 
is available.  The veteran has not identified any outstanding 
available private medical records, and VA treatment reports 
have been obtained.  The veteran has been afforded a VA 
examination and the opportunity to provide testimony at a 
personal hearing before the RO.  It has not been shown that 
further assistance to the veteran with the development of 
evidence is required for the issues decided in this decision.  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Taking these factors into 
consideration, there is no prejudice to the veteran in 
proceeding to consider the matters before the Board.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

On December 27, 2001, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103 (HR 1291) (Dec. 27, 2001).  Section 201 of 
this Act amends 38 U.S.C. § 1116 to provide a presumption of 
exposure to herbicides for all veterans who served in Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975.  Prior to December 27, 2001, the law required 
that the veteran have a presumptive disease before exposure 
to herbicides was presumed.  See 38 U.S.C.A. § 1116(a)(3) 
(West 1999 & Supp. 2001).

I. New and Material Evidence

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001). 

A previously denied claim will be reopened if new and 
material evidence is submitted in support thereof.  
38 U.S.C.A. § 5108.  "New and material evidence" means 
evidence not previously submitted to agency decisionmakers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.156(a)).  This amendment to 38 C.F.R. § 3.156(a) applies 
only to claims to reopen a finally decided claim received on 
or after August 29, 2001.  The veteran's request to reopen 
his claims of entitlement to service connection for left 
nephrolithotomy and for cancer of the rectum were filed prior 
to that date.  Therefore, the amended regulation does not 
apply.

The Board notes that after a final decision, de novo 
adjudication of a claim is justified when a change in law or 
regulation provides a new basis for establishing entitlement 
to the relief sought so as to render the new claim legally 
and factually distinct from the former claim.  Spencer v. 
Brown, 4 Vet. App. 283 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 
1994).  However, the change in the law is not evidence; 
therefore, it does not constitute new and material evidence 
and cannot serve as a basis for reopening a previously 
adjudicated claim.  Routen v. West, 142 F.3d 1434, 1440 (Fed. 
Cir. 1998) (a change in an evidentiary standard is not 
considered "evidence" because the presumption itself was 
never evidence).

Skin Disorder

The veteran was initially denied service connection for a 
skin disorder by a July 1986 rating decision.  The veteran 
was informed of these decisions, but he did not initiate an 
appeal.  Accordingly, this determination is final.  38 
U.S.C.A. § 7105.  

The evidence of record at the time of the July 1986 rating 
decision included the veteran's service medical records.  A 
November 1953 service medical record indicates that the 
veteran had a boil on the left leg.  He was noted to have a 
boil on the right ankle in October 1956.  In September 1957 
the veteran was treated for cellulitis of the left leg.  He 
was treated for cellulitis of the left foot in July 1962.  In 
January 1965 the veteran was treated for recurring pyoderma 
of the left foot and a skin test was negative for fungi.  The 
veteran was noted to have a rash on the right elbow that 
looked like ringworm in September 1966.  No skin condition 
was noted on separation examination in December 1968.  

No skin disability was noted on VA examination in November 
1980.  

VA outpatient treatment records dated from January 1984 show 
treatment for contact dermatitis.

On VA examination in May 1986 the veteran reported that he 
had had jungle rot of the feet while in service.  The veteran 
stated that he was treated in service and the condition 
stabilized.  The veteran indicated that he now occasionally 
developed episodic itching involving his trunk and his lower 
extremities.  The impression was pruritus, probably secondary 
to mild folliculitis of the buttock and lower extremities, 
and onychomycosis involving the ten toenails.

The July 1986 rating decision denied entitlement to service 
connection for a skin disability on the bases that the 
disabilities for which he was treated in service resolved 
with treatment, and that the skin disabilities that were 
currently diagnosed were unrelated to the veteran's active 
service.  In addition, no symptoms related to Agent Orange 
exposure were found.

The Court has stated that for the purpose of determining 
whether or not new and material evidence has been presented 
to reopen a claim, the evidence for consideration is that 
which has been presented or secured since the last time the 
claim was finally disallowed on any basis, and not only since 
the last time it was disallowed on the merits.  Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  

The veteran's claim was most recently disallowed in September 
1994.  The veteran was notified of this decision, but did not 
initiate an appeal, so that this determination is final.  38 
U.S.C.A. § 7105.  The evidence to be considered in the 
current decision is that which as been submitted since 
September 1994.  

The evidence considered by the September 1994 VA rating 
decision includes VA outpatient treatment records dated from 
June 1987 to 1993, which show treatment for plantar warts, 
sebaceous dermatitis, eczema, stasis dermatitis, tinea pedis, 
folliculitis, actinic keratosis, and onychomycosis.  An 
October 1986 VA examination report makes no reference to a 
skin disorder.  A VA examination in March 1994 noted that the 
veteran had tinea pedis.  The decision found that the skin 
conditions for which the veteran were treated in service were 
acute and transitory, with no skin disability shown at 
discharge.  There was no evidence of continuity of treatment 
of tinea pedis from service to the present.  Finally, there 
was no evidence of a skin disability recognized as secondary 
to herbicide exposure.  

In September 1997 the veteran requested that his claim for 
entitlement to service connection for a skin disorder, 
including chloracne, as a result of exposure to Agent Orange, 
be reopened.

Evidence received since the September 1994 RO decision 
denying service connection for a skin condition, including as 
a result of exposure to Agent Orange, includes an October 
1998 VA examination report and a March 1999 VA Agent Orange 
examination report.  The October 1998 VA examination report 
makes no reference to a skin disorder.  At the March 1999 VA 
Agent Orange examination, the veteran reported that he had 
stasis dermatitis and that he had had skin cancer which had 
been removed surgically.  Examination revealed stasis of both 
legs.  The diagnoses included stasis dermatitis and skin 
cancer times two.

Also received since the September 1994 rating action were VA 
inpatient and outpatient treatment records dated from July 
1991 to June 2001.  These records show treatment for actinic 
keratosis, onychomycosis, tinea pedis, stasis dermatitis, 
squamous cell carcinoma, and plantar keratosis.

The veteran did not refer to a skin condition at an April 
1999 hearing before a hearing officer at the RO.

While there have been numerous medical records showing 
current skin conditions submitted since the September 1994 
rating decision, none of these records indicate that the 
veteran developed a chronic skin disorder during service, or 
that he has a current skin disorder due to his service.  The 
previously submitted medical evidence showed that the veteran 
had numerous skin disorders without relating any of them to 
service.  The newly submitted evidence merely confirms that 
the veteran currently has numerous skin disorders, without 
relating any of them to service.  Accordingly, this medical 
evidence is cumulative in nature and is not material to the 
veteran's claim.  

The veteran has specifically stated that he has the skin 
condition, chloracne.  Chloracne is one of the disabilities 
for which presumptive service connection is granted for those 
veterans who have served in Vietnam and are presumed to have 
been exposed to herbicides.  However, the medical evidence of 
record does not show that the veteran has ever had chloracne.  
None of the veteran's skin disabilities are among the 
disabilities for which presumptive service connection is for 
assignment for those veterans who have had Vietnam service.  
See 38 C.F.R. § 3.309(e) (2001).  

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit has held that when a veteran is found 
not to be entitled to a regulatory presumption of service 
connection for a given disability the claim must nevertheless 
be reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed. Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to exposure 
to herbicide agents that were used in Vietnam (See 38 C.F.R. 
§ 3.309(e)), but must also determine whether the disability 
is the result of active service under 38 C.F.R. § 3.303(d).  
In other words, the fact that the illness may not meet the 
requirements of 38 C.F.R. § 3.309 would not in and of itself 
preclude the appellant from establishing service connection 
as he may, in the alternative, establish service connection 
by way of proof of actual direct causation, for example here 
by showing that his exposure to an herbicide during service 
caused a skin disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(d) (2001).  

The record in this instance reflects that none of the 
veteran's medical providers has proposed any link between 
service and a skin disability.  While the veteran asserts 
that he developed various skin disabilities as a result of 
service, lay assertions of medical causation cannot serve as 
the predicate to reopen a claim.  Moray v. Brown, 5 Vet. App. 
211, 214 (1993).  

In light of the foregoing, the Board finds that the veteran 
has not submitted new and material evidence.  The veteran has 
submitted no evidence to show that his current skin disorders 
were incurred in or aggravated during service or that any of 
these disorders are related to herbicide exposure.  These 
were the reasons and bases for the original denial of the 
veteran's claim in July 1986.  Therefore, the evidence 
submitted cannot be considered new and material for the 
purpose of reopening the veteran's claim for service 
connection for a skin condition, including as a result of 
exposure to Agent Orange.  



Carcinoma of the Rectum

The veteran was denied service connection for carcinoma of 
the rectum with colostomy, including as a result of exposure 
to Agent Orange, by rating action in September 1994.  The 
veteran was informed of that decision, but he did not appeal 
the decision.  Accordingly, the September 1994 determination 
is final.  38 U.S.C.A. § 7105.  In September 1997 the veteran 
requested that his claim for entitlement to service 
connection for carcinoma of the rectum, as a result of 
exposure to Agent Orange, be reopened.

The medical evidence of record at the time of the September 
1994 rating decision indicates that the veteran underwent 
resection of rectal cancer in April 1991.  Following surgery 
the veteran underwent radiation and chemotherapy.  On VA 
examination in March 1994 the veteran was noted to have had 
rectal carcinoma, Duke Stage C-II with resection and 
colostomy in 1991.

The September 1994 rating decision denied the veteran's claim 
for service connection for carcinoma of the rectum with 
colostomy on the basis that the service medical records were 
totally negative for carcinoma of the rectum, and carcinoma 
was not shown within a year of discharge from service.  The 
decision further noted that carcinoma of the rectum had not 
been found to be related to herbicide exposure.

Evidence received since the September 1994 rating action 
includes VA inpatient and outpatient treatment records dated 
from July 1991 to June 2001.  These records note that the 
veteran underwent surgery for rectal cancer in 1991.  A 
colonoscopy in February 1996 was normal.  In July 2000 the 
veteran was noted to have a sessile polyp in the right colon 
and tests revealed it to be a tubular adenoma.  In August 
2000 the veteran underwent a right hemicolectomy.  Post 
operative pathology report revealed a precancerous lesion.

On VA examination in October 1998 the veteran was noted to 
have had cholecystectomy, colon carcinoma with surgery 
resulting in a permanent colostomy in 1991.  The diagnoses 
included status post surgical procedure for therapy of colon 
cancer, colostomy in place.  

On VA Agent Orange examination in March 1999 the veteran was 
noted to have no evidence of recurrence of the 1991 colon 
cancer.

The veteran did not refer to carcinoma of the rectum at the 
April 1999 hearing before a hearing officer.

While the medical records received since the September 1994 
rating decision are new, they provide no information that 
would relate the veteran's carcinoma of the rectum with 
colostomy to service or to the veteran's exposure to Agent 
Orange during service.  The Board notes that carcinoma of the 
rectum is not one of the diseases for which presumptive 
service connection is for assignment to those veteran's who 
have served in Vietnam.  See 38 C.F.R. § 3.309(e); See also 
Combee supra.  

The newly submitted evidence, when considered with all the 
evidence of record, does not indicate that the veteran 
developed carcinoma of the rectum with colostomy as a result 
of service, including as a result of exposure to Agent 
Orange, and is therefore not material to the veteran's claim.  
The record in this instance reflects that none of the 
veteran's medical providers has proposed any link between 
service and carcinoma of the rectum with colostomy.  While 
the veteran asserts that he developed carcinoma of the rectum 
with colostomy as a result of exposure to Agent Orange, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  Moray supra.  

In light of the foregoing, the Board finds that the evidence 
submitted cannot be considered new and material for the 
purpose of reopening the veteran's claim for service 
connection for carcinoma of the rectum with colostomy, 
including as a result of exposure to Agent Orange.  


II  Increased Rating - Kidney Disability

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected nephrolithotomy, left kidney.  The Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to the veteran's 
service-connected nephrolithotomy, left kidney, except as 
reported below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(2001).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

By rating action in June 1987 the veteran was granted service 
connection and a noncompensable rating for nephrolithotomy of 
the left kidney.  Service connection was assigned effective 
from April 1986.  The veteran submitted a claim for a 
compensable rating for this disability in September 1997.

The service medical records reveal that the veteran underwent 
a left nephrolithotomy for removal of a left renal calculus 
in January 1969.  

On VA examination in November 1980 it was noted that the 
veteran reported having had his left kidney removed due to 
kidney stones while in service.  The veteran reported no 
current problems except some frequency and urgency.  The 
veteran reported no hematuria and no further stone formation.

On VA examination in October 1986 the veteran reported 
frequency voiding.  It was noted that IVP in August 1986 
showed no stones but suggested a retroperitoneal mass.  The 
examiner suggested a CT scan.  CT scan in December 1986 
revealed no abnormal masses or nodes.

The veteran was afforded a VA genitourinary (GU) examination 
in October 1998.  The veteran reported intermittent pain in 
the left side since his kidney surgery, brought on by 
activity such as sweeping or lifting.  The veteran indicated 
no further history of kidney stones.  The veteran reported a 
30 year history of frequent urination up to three or four 
times per night.  The veteran stated that frequently after 
urinating he would have to urinate approximately five minutes 
later to empty his bladder.  There was no history of blood in 
the urine.  The veteran reported decreased erectile function 
ever since approximately 1991, when he received radiation 
therapy to his pelvis as well as chemotherapy for his colon 
carcinoma.  The veteran also reported some symptoms of 
tiredness, although no history of anorexia or weight loss.  
The veteran stated that he had a normal steady urinary stream 
and no dysuria.  There was no history of recurrent urinary 
tract infections.  The examiner noted that urinalysis from 
December 1997 was within normal limits.  The diagnoses 
included status post surgery for left renal stones.  
Clinically there was no further incidence of renal stones.  
The examiner noted that the veteran had symptoms of frequent 
urination which had been chronic and were of uncertain 
etiology.  The examiner finally noted that the veteran had 
normal renal function as judged by BUN and creatinine spot 
samples, which were within normal limits.

On VA Agent Orange examination in March 1999 the diagnoses 
included status post nephrectomy in service for calculi.  The 
veteran's BUN and creatinine levels were noted to be normal.

The veteran appeared before a hearing officer at the RO in 
April 1999.  The veteran testified that he had had increased 
frequency ever since his kidney operation in service.  The 
veteran reported that his urinary frequency had been stable 
the last couple years at about every two hours.  The veteran 
stated that he worked from ten at night to six in the morning 
and that he had to urinate from six to eight times during 
that period.  The veteran testified that when he was sleeping 
he had to get up to urinate every hour and a half to two 
hours.  The veteran noted that this did not interfere with 
his job.  The veteran stated that he was under no medical 
treatment for his urinary problem.  

VA inpatient and outpatient treatment records dated from 
September 1976 to June 2001 reveal no complaints or treatment 
residual of the nephrolithotomy, left kidney.

The veteran currently has a noncompensable rating for his 
left kidney nephrolithotomy as judged by the criteria of 38 
C.F.R. § 4.115b, Diagnostic Code 7508, for nephrolithiasis.  
According to this code, the disability is rated as 
hydronephrosis, except for recurrent stone formation 
requiring one or more of the following: 1) diet therapy, 2) 
drug therapy, or 3) invasive or non-invasive procedures more 
than two times per year-in which case a 30 percent rating 
should be assigned.  Id.

None of the medical evidence of record indicates the veteran 
has recurrent stone formation requiring one or more of the 
modalities of treatment alluded to above for a 30 percent 
rating for his genitourinary disability under Code 7508.  
Indeed, he acknowledged during his October 1998 VA 
compensation examination that he had not had any recurrence 
of kidney (renal) stones since service, and the examining VA 
physician later reiterated this in the diagnosis.  So the GU 
disability must be rated, instead, as hydronephrosis under 
Diagnostic Code 7509.  Code 7509 does not provide for a 
noncompensable rating, but a 0 percent rating shall be 
assigned, nonetheless, when the requirements for a 
compensable rating are not met.  38 C.F.R. § 4.31.  
Diagnostic Code 7509 indicates that the minimum compensable 
rating of 10 percent should be assigned for an occasional 
attack of colic, not infected and not requiring catheter 
drainage.  A 20 percent rating under this code requires 
evidence of frequent attacks of colic, requiring catheter 
drainage.  A 30 percent rating is warranted if there are 
frequent attacks of colic with infection (pyonephrosis), 
kidney function impaired.  If, however, the hydronephrosis is 
severe, then it should be rated as renal dysfunction under 38 
C.F.R. § 4.115a considering such additional factors as the 
albumin, degree of hypertension, edema, lethargy, weakness, 
anorexia, weight loss, limitation of exertion, and the 
requirement of regular dialysis.  Id.

The Board notes that the veteran has not been shown to have 
any attacks of colic.  Consequently, he does not meet the 
criteria for a 10 percent rating under Diagnostic Code 7509.  

The veteran has complained of frequent urination which he 
attributes to his nephrolithotomy, left kidney.  He asserts 
that he is entitled to a compensable rating under 38 C.F.R. § 
4.115a, for frequency of voiding.  The Board notes that none 
of the medical records over the years has indicated that the 
veteran has frequent voiding due to the service-connected 
nephrolithotomy, left kidney.  The October 1998 VA GU 
examiner noted the veteran's complaints of frequency voiding, 
but did not attribute the frequency to the veteran's 
nephrolithotomy.  The examiner was unsure of the etiology of 
the veteran's voiding complaints.  Since the veteran's 
complaints of voiding frequency have not been related to the 
service-connected nephrolithotomy, left kidney, these 
symptoms may not be considered in determining the veteran's 
disability rating.

The VA outpatient treatment records from September 1997 to 
June 2001 do not indicate any current residuals of the 
nephrolithotomy, left kidney.  The medical evidence has 
revealed the veteran to have normal urinalysis, normal Bun, 
normal creatinine, and no blood in the urine.  Since the 
veteran has not been shown to experience any kidney 
dysfunction, the veteran is not entitled to a compensable 
rating under 38 C.F.R. § 4.115a.

The Board notes that the percentage ratings under the Rating 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  38 
C.F.R. § 4.1 (2001) specifically sets out that "[g]enerally, 
the degrees of disability specified are considered adequate 
to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  In the present case, 
there is no evidence the veteran's disability results in 
marked interference with employment or frequent periods of 
hospitalization.  The record reveals that the veteran is 
employed and that he stated at his hearing that there has 
been no interference with his employment.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) (2001) is not 
warranted in the absence of an exceptional or unusual 
disability picture.

In light of the above, the Board finds that the preponderance 
of the evidence is against entitlement to a compensable 
rating for nephrolithotomy, left kidney.


ORDER

New and material evidence not having been submitted, the 
appeal to reopen a claim for service connection for a skin 
disorder, including as a result of exposure to Agent Orange, 
is denied.

New and material evidence not having been submitted, the 
appeal to reopen a claim for service connection for carcinoma 
of the rectum with colostomy, including due to exposure to 
Agent Orange, is denied.

Entitlement to a compensable rating for nephrolithotomy, left 
kidney, is denied



		
	John L. Prichard 
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

